DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/13/2021 has been accepted and entered. No claims have been amended, cancelled or added. Claims 1-30 are pending.

	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. This is a Non-Final Rejection.
Applicant's arguments, with respect to claims 5 and 24 rejected under 35 U.S.C. 112(b) for being indefinite, filed 12/13/2021 have been fully considered but they are not persuasive. 

The Examiner reviewed the Applicant’s citation of https://en.wikipedia.org/wiki/Mean free path # Electronics.  Under the heading Electronics, the mean free path of a charge carrier in a metal is represented by I (emphasis added), however, the Applicant defines mean free path as λ.  In this field of endeavor, λ or “lambda”, commonly refers to a length of measurement of a wavelength, i.e. “nm”. Therefore, the length of the mean free path in terms of λ and 2λ is unclear to the Examiner. The rejection stands.
The Examiner believes the Applicant may have mistakenly utilized λ and 2λ instead of l and 2l. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "…2λ, wherein λ is the mean free path of charge carriers in the radiation absorption layer" in claim 5 is a relative term which renders the claim indefinite.  The term "2λ" and “mean free path” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   
The claim does not specifically define the length of 2λ or the length of the mean free path of the charge carriers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1-4, 8-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead et al. (US 2010/0155615) hereinafter known as Whitehead, and further in view of Ullberg (US 2021/0223420).
With regards to claim 1, Whitehead discloses a radiation detector (Abstract), comprising:
an electronics layer comprising common contact zones (Fig. 2; 30, 32);
a radiation absorption layer 18 configured to absorb radiation [0052][0056];
a first set of electrodes (Fig. 4; 22) and a second set of electrodes (Fig. 4; 24), wherein the first set of electrodes and the second set of electrodes are interdigitated and extend into the radiation absorption layer in a direction of thickness thereof ([0058]; see Fig. 4 referencing 22 and 24).
Whitehead teaches that the radiation detector may include an ohmic external contact applied to the at least one electrode to allow the [0018][0086][0087]. The reference further teaches that the interdigitated electrodes 22 and 24 are also elongated contact elements [0063].
Whitehead does not disclose;
an electronics layer comprising a first set of electric contacts and a second set of electric contacts; and
wherein the electronics layer and the radiation absorption layer are bonded such that the first set of electrodes are electrically connected to the first set of electric contacts and the second set of electrodes are electrically connected to the second set of electric contacts.
In the same endeavor, Ullberg discloses a sensor unit for a radiation detector [0001]. Ullberg teaches of an conversion element (Fig. 2; 22) comprising a plurality of charge collection electrodes 28, implemented as contact pads embedded in the conversion element 22 [0052]. The reference goes on to teach of interconnections 36 that are utilized between the charge collection electrodes 28 and the associated readout electrodes 34. The readout electrode 34 receives, through said interconnection 36, an electrical signal generated in the conversion element 22 by the absorption of an X-ray photon [0057]. Further, the reference teaches that the readout pixel may comprise a contact pad to which the solder bump can be deposited [0028]. Finally, the reference teaches that the readout substrate comprises a plurality of readout pixels 32, wherein each readout pixel 32 comprises a readout electrode 34 implemented as a contact pad [0056].
In view of Ullberg, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the electrodes of Whitehead to utilize electrical interconnects (electrical contacts) for the purpose of allowing the electrical signal, generated by the radiation absorption layer and collected by the said electrodes, to be readout and/or measured by outside electronic measurement circuitry.
Neither reference specifically disclose a second set of electric contacts. However, Whitehead teaches of a first set of electrodes (Fig. 4; 22) and a second set of electrodes (Fig. 4; 24) and further teaches that ohmic external contact may be applied to the at least one electrode to allow the connection of the radiation detector to an electronic measurement circuit [0018][0086][0087]. It would have been obvious to one of ordinary skill within the art to designate a second set of contacts to correspond to the set of second electrodes for the purpose of collecting and transmitting the electrical signal generated by ionizing 

With regards to claim 2, Whitehead, in view of Ullberg, the radiation detector of claim 1, wherein the radiation absorption layer comprises CdT and CZT. (Ullberg; [0018]).

With regards to claim 3, Whitehead, in view of Ullberg, the radiation detector of claim 1, wherein the first set of electrodes and the second set of electrodes comprise a metal. (Whitehead; [0017])

With regards to claim 4, Whitehead, in view of Ullberg, the radiation detector of claim 1, wherein the first set of electrodes and the second set of electrodes are configured to be differentially biased. (Whitehead; [0055])

With regards to claim 5, see the 112(b) rejection above.


With regards to claim 8, Whitehead, in view of Ullberg, the radiation detector of claim 1, wherein the first set of electrodes comprises a grid. (Whitehead; Fig. 3; 22)

With regards to claim 9, Whitehead, in view of Ullberg, the radiation detector of claim 1, wherein the second set of electrodes are discrete. (Whitehead; Fig. 3; 24)

With regards to claim 10, Whitehead, in view of Ullberg, the radiation detector of claim 1, wherein the first set of electrodes and the second set of electrodes are coextensive in the direction of thickness. (Whitehead; Fig. 4; 22, 24)


With regards to claim 12, Whitehead, in view of Ullberg, the radiation detector of claim 1, wherein the radiation absorption layer comprises a polycrystalline semiconductor. (Whitehead; [0056])

With regards to claim 13, Whitehead, in view of Ullberg, the radiation detector of claim 1, wherein the electronics layer is configured to bias the first set of electrodes and the second set of electrodes to different electric voltages through the first set of electric contacts and the second set of electric contacts. (Whitehead; [0055])

With regards to claim 14, Whitehead, in view of Ullberg, the radiation detector of claim 1, wherein the radiation is X-ray. (Whitehead; [0044])

Allowable Subject Matter
Claims 20-30 are allowed.
Claims 6-7, 11, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 6, the prior art of record fails to disclose or reasonably suggest, the radiation detector of claim 1, wherein the second set of electrodes are cylindrical in shape.
With regards to claim 7, the prior art of record fails to disclose or reasonably suggest, the radiation detector of claim 1, wherein the second set of electrodes are prismatic in shape.
With regards to claim 11, the prior art of record fails to disclose or reasonably suggest, the radiation detector of claim 1, further comprising an insulating layer at a surface of the radiation absorption layer distal from the electronics layer; 
wherein the first set of electrodes and the second set of electrodes are attached to the insulating layer.
With regards to claim 15, the prior art of record fails to disclose or reasonably suggest, the radiation detector of claim 1, comprising a controller, wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold; wherein the controller is configured to activate the second voltage comparator during the time delay; and wherein the controller is configured to cause the number registered by the counter to increase by one, upon determination by the second voltage comparator that an absolute value of the voltage equals or exceeds an absolute value of the second threshold.
With regards to claim 20, the prior art of record fails to disclose or reasonably suggest, a method comprising:
obtaining a substrate with an insulating layer and a semiconductor layer attached to the insulating layer;
forming a first set of electrodes and a second set of electrodes from the semiconductor layer by etching the semiconductor layer through its entire thickness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884